DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 02/08/2022 has been entered and is currently under consideration.  Claims 7-11, 16, 20-28 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Bujold on 05/13/2022.

The application has been amended as follows: 

Claim 9: The method as claimed in claim 7, wherein the hollow-cylindrical device is in such a form that the hollow-cylindrical device has dimensions of a dental composite block.
Allowable Subject Matter
Claims 7-11, 16, and 20-28 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, Craig et al. (US 2014/0162216 of record) hereinafter Craig teaches:
A method for producing dental composite blocks (abstract; [0068-0069]), comprising:
- providing a device for production of a dental composite block ([0069]),
- providing a curable composite material ([0069]),
- providing a temperature control unit ([0104]),
- curing the composite material by an energy input by means of the temperature control unit ([0065, 0104]),
Craig also teaches using extrusion molding to produce dental composite blocks ([0070]).
Craig does not teach:
- providing a hollow-cylindrical device (Fig 1: mold 10; [0029]) having first and second openings for continuous production of a dental composite block ,
- supplying further curable composite material through the first opening of the hollow-cylindrical device at a maximum pressure of 10 bar and a maximum velocity of supply of 5 mm/s, and
- discharging the cured composite material from the second opening of the device.
In the same field of endeavor regarding extrusion molding, Di Meo et al. (EP 0118079 of record with reference to examiner provided machine translation) hereinafter Di Meo teaches a method of extrusion molding comprising the steps of:
- providing a hollow-cylindrical device having first and second openings for continuous production (Fig 1: mold 10, funnel 14, left opening to mold 10; [0018, 0029]),
- providing a curable material ([0001, 0016]),
- providing a temperature control unit (Fig 1: microwave generators 18),
- introducing the curable material into a hollow-cylindrical device through the first opening ([0016]),
- curing the composite material by an energy input by means of the temperature control unit ([0016]),
- supplying further curable composite material through the first opening of the hollow-cylindrical device ([0018]), and
- discharging the cured material from the second opening of the device ([0015]) for the motivation of developing a method that is economical in size and energy consumption ([0004]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Craig to use the extrusion device and method as taught by Di Meo in order to develop a method that is economical in size and energy consumption.
Craig in view of Di Meo does not teach supplying further curable composite material through the first opening of the hollow-cylindrical device at a maximum pressure of 10 bar.
In the same field of endeavor regarding dental composites, Ivoclar (GB 1442041 of record) teaches extruding polymer under a range of pressures that overlaps with the claimed range (p4, ln 90-98) for the motivation of compensating for shrinkage by applying heat and pressure during polymerization (p1, ln 62-69).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the pressure as taught by Ivoclar that overlaps with the claimed range in order to compensate for shrinkage by applying heat and pressure during polymerization.
Craig in view of Di Meo does not teach supplying further curable composite material through the first opening of the hollow-cylindrical device at a maximum velocity of supply of 5 mm/s.
Since prior art of record does not teach each and every limitation of the claim, claim 7 is allowed.
Claims 8-11, 16, 20-23, and 28 are allowed due to dependency on claim 7.
Regarding claim 24, Craig teaches:
A method for producing dental composite blocks (abstract; [0068-0069]), comprising:
providing a device for production of a dental composite block ([0069]),
providing a curable composite material ([0069]);
providing a temperature control unit and a focusable heat source ([0104]);
Craig does not teach:
providing a hollow-cylindrical device having first and second openings for continuous production of a dental composite block;
introducing the curable composite material into the hollow-cylindrical device through the first opening;
curing the composite material by focusing the heat source on a first region of the hollow-cylindrical device for a first length of time and focusing the heat source on a second region adjacent the first region for a second length of time, such that the curing is performed successively layer-by-layer;
further supplying curable composite material through the first opening of the hollow-cylindrical device at a maximum pressure of 10 bar and a maximum velocity of supply of 5 mm/s; and
discharging the cured composite material from the second opening of the device.
In the same field of endeavor regarding extrusion molding, Di Meo teaches a method of extrusion molding comprising the steps of:
providing a hollow-cylindrical device having first and second openings for continuous production of a dental composite block (Fig 1: mold 10, funnel 14, left opening to mold 10; [0018, 0029]);
providing a curable composite material ([0001, 0016]);
providing a temperature control unit and a focusable heat source (Fig 1: microwave generators 18);
introducing the curable composite material into the hollow-cylindrical device through the first opening ([0016]);
curing the composite material by focusing the heat source on a first region of the hollow-cylindrical device for a first length of time and focusing the heat source on a second region adjacent the first region for a second length of time, such that the curing is performed successively layer-by-layer (Fig 1: [0016]);
further supplying curable composite material through the first opening of the hollow-cylindrical device ([0018]); and
discharging the cured composite material from the second opening of the device ([0015]) for the motivation of developing a method that is economical in size and energy consumption ([0004]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method as taught by Craig to use the extrusion device and method as taught by Di Meo in order to develop a method that is economical in size and energy consumption.
Craig in view of Di Meo does not teach further supplying curable composite material through the first opening of the hollow-cylindrical device at a maximum pressure of 10 bar
In the same field of endeavor regarding dental composites, Ivoclar teaches extruding polymer under a range of pressures that overlaps with the claimed range (p4, ln 90-98) for the motivation of compensating for shrinkage by applying heat and pressure during polymerization (p1, ln 62-69).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the pressure as taught by Ivoclar that overlaps with the claimed range in order to compensate for shrinkage by applying heat and pressure during polymerization.
Craig in view of Di Meo does not teach further supplying curable composite material through the first opening of the hollow-cylindrical device at a maximum pressure of 10 bar and a maximum velocity of supply of 5 mm/s.
Since prior art of record does not teach each and every limitation of the claim, claim 24 is allowed.
Claims 25-27 are allowed due to dependency on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                           
                                                                                                                                                                          
                                                                                                                                                                                                 
/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743